NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RICHARD OLAWALE-AYINDE, AKA             No. 19-55818
Richard Ayinde Fadahunsi, AKA Richard
Elegbe, AKA Olawale Fadahunsi, AKA      D.C. No. 2:17-cv-01849-WDK
Richard Fadahunsi, AKA Richard A.
Fadahunsi Olawale, AKA Kevin Miller,
AKA Sean Mobley, AKA Ayinda Richard     MEMORANDUM*
Olawale, AKA Ayinde Richard Olawale,
AKA Fadahunsi Richard Olawale, AKA Jani
Ray Olawale, AKA Richard Olawale, AKA
Richard Ayinde F. Olawale, AKA Richard
F. Olawale, AKA Richard Fadahunsi
Olawale, AKA Richard NMN Olawale,
AKA Charles Parker, AKA Ken Saag, AKA
Wantannapom Surachai, AKA Brian
Weiner, AKA Richard Williams,

                Petitioner-Appellant,

 v.

UNITED STATES OF AMERICA,

                Respondent-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                   William D. Keller, District Judge, Presiding

                            Submitted August 5, 2020**

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Before:      SCHROEDER, HAWKINS, and LEE, Circuit Judges.

      Richard Olawale-Ayinde appeals from the district court’s order denying his

motion for the return of property forfeited under 18 U.S.C. § 981. We have

jurisdiction under 28 U.S.C. § 1291. We affirm.

      In 2008, the district court determined the sought-after property was properly

subject to civil forfeiture under § 981. This court affirmed. See United States v.

Olawale, 370 F. App’x 797 (9th Cir. 2010). Reviewing de novo, see United States

v. Lummi Nation, 763 F.3d 1180, 1185 (9th Cir. 2014), we agree with the district

court that the instant motion is controlled by the law of the case doctrine. See id.

(if an issue was previously decided, whether explicitly or by necessary implication,

law of the case doctrine prohibits the court from reconsidering it). Moreover,

Olawale-Ayinde failed to show in the district court, and has not shown on appeal,

that any exception to the doctrine applies. See United States v. Jingles, 702 F.3d
494, 502-03 & n.3 (9th Cir. 2012) (listing exceptions). The district court therefore

did not abuse its discretion by declining to reconsider Olawale-Ayinde’s motion.

See United States v. Lummi Indian Tribe, 235 F.3d 443, 452-53 (9th Cir. 2000) (the

district court abuses its discretion by applying the law of the case doctrine only if

one of the exceptions applies).

      AFFIRMED.


      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                           2                                    19-55818